Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 31, 2014

The Court of Appeals hereby passes the following order:

A14A1993, A14A1994. SAMUEL JONES v. GEORGIA DEPARTMENT OF
    HUMAN RESOURCES.

      The Georgia Department of Human Services brought an action against Samuel
Jones, seeking to collect past-due child support. The superior court entered a
contempt order on March 26, 2013, and Jones appealed. However, on August 12,
2013, the trial court dismissed his appeal based on his failure to pay appeal costs.
Jones filed a notice of appeal from the dismissal order, which has been docketed as
Case No. A14A1993. Subsequently, on January 2, 2014, the superior court entered
an order waiving Jones’s arrearage and closing the case. Jones’s appeal from that
order has been docketed as Case No. A14A1994.
      We lack jurisdiction to review the trial court’s orders. Because this case
involves the collection of child support, it is a domestic relations matter within the
meaning of OCGA § 5-6-35 (a) (2). See Collins v. Davis, 318 Ga. App. 265, 266 (1)
(733 SE2d 798) (2012); Booker v. Ga. Dept. of Human Resources, 317 Ga. App. 426
(731 SE2d 110) (2012). Appeals in such matters must be taken by application for
discretionary appeal. See Booker, supra. Jones’s failure to follow the appropriate
appellate procedure deprives us of jurisdiction to consider his appeals, which are
therefore DISMISSED. Id.
Court of Appeals of the State of Georgia
                                 07/31/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.